Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 dated 05/24/2021 are presently pending in the application and have been examined below, of which claims 1 and 20 are presented in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) dated 08/07/2022 and 9/6/2022 have been received and considered.

Drawings
	The drawings were received on 12/31/2020. These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 20 render the claims indefinite in that the language fails to provide proper antecedent basis regarding obtaining/comparing procedures related to the limitation “message digest”. In Para. [0014, 0024] this limitation is disclosed as a “hash value”, which differs from descriptions in Para. [0080, 0084], e.g., in Para. [0084] it is disclosed as “hash values, IVCs, which may be partial or full message digests, and may include combinations”. For the purpose of examination this limitation is treated as hash value.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a
patent issued under section 151, or in an application for patent published or deemed
published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed
invention

Claims 1 – 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Gaur et al. (US 2022/0179869) (hereafter Gaur).

Regarding claim 1 Gaur teaches: A method of establishing integrity of digital content, the method comprising: during a block accumulation period: (Examiner note: block accumulation is met by the data block creation in the blockchain including different transactions, e.g. storage, adding authentication content, etc.) (Gaur, in Para [0128] discloses “All documents (files, JSONs) are stored on the off-chain data store. Only the attribute hashes and the document identifier (ID) are submitted as a part of a blockchain transaction” Gaur, in Para [0142] discloses “These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus).” Gaur, in Para [0182] discloses “The immutable, append-only aspects of the blockchain serve as a safeguard to protect the integrity, validity, and authenticity of the digital content, making it suitable use in legal proceedings where admissibility rules apply or other settings where evidence is taken in to consideration or where the presentation and use of digital information is otherwise of interest.”) receiving a plurality of records in a sequence, each record of the plurality of records respectively comprising a record for a digital content file and including a message digest for the digital content file (Examiner note: message digest is met by hash value, as disclosed in Para. [0014, 0024]) (Gaur, in Para [0132] discloses “When a document is recorded and given its hashed attributes for sharing, the document processor may get all the documents and their hashed owner organization IDs.” Gaur, in Para [0136] discloses “The processor 104 may execute the machine-readable instructions 114 to receive a document comprising a document identifier (ID) and a document type. As discussed above, the blockchain ledger 108 may store data to be shared among the nodes 105”); chaining the plurality of records using message digests, to produce a record chain, wherein chaining records comprises inserting a message digest for an earlier record into a subsequent record; and (Examiner note: plurality of records is met by a list of stored documents/records) (Gaur, in Para [0171] further discloses “The distributed ledger 620 includes a blockchain which stores immutable, sequenced records in blocks, and a state database 624 ( current world state) maintaining a current state of the blockchain 622” Gaur, in Para [0136] further discloses “The processor 104 may execute the machine-readable instructions 116 to generate at least one hashed attribute for sharing of the document based on the document ID and the document type. The processor 104 may execute the machine-readable instructions 118 to acquire a list of documents and corresponding document owners to be linked to the document based on the at least one hashed attribute. The processor 104 may execute the machine-readable instructions 120 to create a plurality of linked documents based on the list of the documents.”) appending the plurality of records into a currently open block of a blockchain upon an end of the block accumulation period: (Gaur, in Para [0119] discloses “By storing the digital asset data within data blocks of a blockchain, the digital asset data may be appended to an immutable blockchain ledger through a hash-linked chain of blocks.”) closing the currently open block to additional records, rendering the currently open block into a closed block; and opening a new current block into which a future plurality of records may be appended (Gaur, in Para [0179] discloses “The block data 650 may store transactional information of each transaction that is recorded within the new data block 630.”); chaining the closed block to the blockchain, wherein chaining blocks to the blockchain comprises inserting a message digest for an earlier block into a subsequent block (Examiner note: the ordered operations with blockchain blocks, i.e. earlier vs subsequent blocks, comprising message digests, i.e. hash values, are met by blockchain transactions comprising ordering storage transactions and building hash chain over the blocks); and iteratively opening, appending, and chaining multiple blocks across multiple block accumulation periods to produce the blockchain  (Gaur, in Para [0106] discloses “the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency.”), wherein the record chain provides a first chaining tier and chaining the multiple blocks provides a second chaining tier, and wherein the blockchain does not contain content from the digital content file (Examiner note: data structuring in first/second etc. tiers per changing/modifications within a blockchain is met by the data structuring within a blockchain using smart contract method) (Gaur, in Para [0145] discloses “The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.” Gaur, in Para [0146] discloses “The smart contract may write data to the blockchain in the format of key-value pairs. Furthermore, the smart contract code can read the values stored in a blockchain and use them in application operations. The smart contract code can write the output of various logic operations into the blockchain. The code may be used to create a temporary data structure in a virtual machine or other computing platform.”).

Regarding claim 2 Gaur teaches: The method of claim 1 further comprising: generating, for the closed block, an out-of-band date proof, the out-of-band date proof comprising a message digest for the closed block that is used for chaining a block subsequent to the closed block to the closed block in the blockchain (Examiner note: opening/closing block is met by transaction management through smart contract; the date proof is disclosed in Para 0037 as an out-of-band  certification unit that is met by certificate authority 336) (Gaur, in Para [0106] discloses “The blockchain 106 network may be configured to use one or more smart contracts that manage transactions for multiple participating nodes” Gaur, in Para [0157] discloses “the peer node 334 retrieves the user's enrollment and transaction certificates from the certificate authority 336” Gaur, in Para [0155] discloses “Chain code can use an out-of-band connection to this data through a traditional processing platform 318.”
Gaur, in Para [0160] discloses “Each block may be identified by a hash (e.g., 256 bit number, etc.) created using an algorithm agreed upon by the network. Each block may include a header, a pointer or reference to a hash of a previous block's header in the chain, and a group of valid transactions.”).

Regarding claim 3 Gaur teaches: The method of claim 1 further comprising: verifying that the record chain has not been altered by iteratively (Gaur, in Para [0177] discloses “each committing peer validates the transaction within the new data block 630 by checking to make sure that the read set and the write set still match the current world state in the state database 624” Gaur, in Para [0181] discloses “Meanwhile, a committer of the block (such as blockchain node 612) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, etc.”): generating new message digests for records within the record chain; (Gaur, in Para [0136] discloses “The processor 104 may execute the machine-readable instructions 116 to generate at least one hashed attribute for sharing of the document based on the document ID and the document type”); and 5Correspondence dated: May 24, 2021Docket No.: T3001US comparing the new message digests with message digests in subsequent records that are used for chaining records in the record chain; and (Gaur, in Para [0221] discloses “Computers that store these blocks regularly compare their hash values to ensure that they are all in agreement.”) wherein chaining the closed block to the blockchain comprises: responsive to the new message digests matching the message digests in subsequent records, chaining the closed block to the blockchain (Examiner note: the limitation is met by application of smart contract or chain-code units) (Gaur, in Para [0107] discloses “Some embodiments may include an application that can utilize a blockchain that operates arbitrary, programmable logic, tailored to a decentralized storage scheme and referred to as "smart contracts" or "chaincodes." Gaur, in Para [0145] discloses “The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.” Gaur, in Para [0147] discloses “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”).

Regarding claim 4 Gaur teaches: The method of claim 1 wherein receiving the record for the digital content file comprises: receiving the digital content file and generating, for the digital content file, the message digest that is included within the record for the digital content file (Gaur, in Para [0136] further discloses “The processor 104 may execute the machine-readable instructions 116 to generate at least one hashed attribute for sharing of the document based on the document ID and the document type.”).

Regarding claim 5 Gaur teaches: The method of claim 1 further comprising: storing the digital content file as a stored digital content file (Gaur, in Para [0136] further discloses “A storage device may be any piece of hardware that is capable of storing information, such as, for example without limitation, data, program code in functional form, and/or other suitable information either on a temporary basis and/or a permanent basis.”).

Regarding claim 6 Gaur teaches: The method of claim 5 further comprising: retrieving, over a network, by a data consumer, the stored digital content file; 
generating a message digest for the retrieved stored digital content file; (Gaur, in Para [0136] discloses “The processor 104 may execute the machine-readable instructions 116 to generate at least one hashed attribute for sharing of the document based on the document ID and the document type”); retrieving, over the network, a copy of at least a portion of the blockchain, the portion of the blockchain comprising the closed block in which the record for the digital content file is included (Gaur, in Para [0157] discloses “the peer node 334 retrieves the user's enrollment and transaction certificates from the certificate authority 336”); comparing the generated message digest for the retrieved stored digital content file with the message digest for the digital content file within the record for the digital content file within the closed block; and (Gaur, in Para [0221] discloses “Computers that store these blocks regularly compare their hash values to ensure that they are all in agreement.”); responsive to a match between the generated message digest for the retrieved stored digital content file and the message digest for the digital content file within the record for the digital content file within the closed block, inserting digital content from the digital content file into a product (Examiner note: the limitation is met by application of smart contract or chain-code) (Gaur, in Para [0147] discloses “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”).

Regarding claim 7 Gaur teaches: The method of claim 6 further comprising: generating a message digest for the retrieved closed block (Gaur, in Para [0136] discloses “The processor 104 may execute the machine-readable instructions 116 to generate at least one hashed attribute for sharing of the document based on the document ID and the document type”); retrieving an out-of-band date proof comprising a message digest for the closed block (Gaur, in Para [0155] discloses “Chain code can use an out-of-band connection to this data through a traditional processing platform 318.” Gaur, in Para [0157] discloses “the peer node 334 retrieves the user's enrollment and transaction certificates from the certificate authority 336”); comparing the generated message digest for the retrieved closed block with the message 6Correspondence dated: May 24, 2021Docket No.: T3001US digest from the out-of-band date proof (Gaur, in Para [0221] discloses “Computers that store these blocks regularly compare their hash values to ensure that they are all in agreement.”); and wherein inserting digital content from the digital content file into a product comprises: responsive to both a match between the generated message digest for the retrieved stored digital content file and the message digest for the digital content file within the record for the digital content file within the closed block, and a match between the generated message digest for the retrieved closed block and the message digest for the closed block within the out- of-band date proof, inserting digital content from the digital content file into a product (Examiner note: the limitation is met by application of smart contract or chain-code units) (Gaur, in Para [0147] discloses “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.” Gaur, in Para [0177] discloses “each committing peer validates the transaction within the new data block 630 by checking to make sure that the read set and the write set still match the current world state in the state database 624”).

Regarding claim 8 Gaur teaches: The method of claim 1 wherein at least one record of the plurality of records further includes, in addition to the message digest for the digital content file and the message digest for the earlier record, a digital signature of the digital content file by a data owner of the digital content file, and/or a digital signature of the digital content file by an entity that generates the blockchain (Examiner note: adding a digital signature to a blockchain is met by creation of smart contract that may include a digital signature) (Gaur, in Para [0160] discloses “Each block may be identified by a hash (e.g., 256 bit number, etc.) created using an algorithm agreed upon by the network. Each block may include a header, a pointer or reference to a hash of a previous block's header in the chain, and a group of valid transactions.” Gaur, in Para [0165] discloses “Content of the smart contract 530 may require digital signatures by one or more of the entities 552 and 556 that are parties to the smart contract transaction. The results of the smart contract execution may be written to a blockchain 520 as a blockchain transaction.”).

Regarding claim 9 Gaur teaches: The method of claim 1 further comprising: during the block accumulation period in which the record for the digital content file is received (Examiner note: block accumulation is met by the data block creation in the blockchain including different transactions, e.g. storage, adding authentication content, etc.) (Gaur, in Para [0128] discloses “All documents (files, JSONs) are stored on the off-chain data store. Only the attribute hashes and the document identifier (ID) are submitted as a part of a blockchain transaction” Gaur, in Para [0142] discloses “These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus).” Gaur, in Para [0182] discloses “The immutable, append-only aspects of the blockchain serve as a safeguard to protect the integrity, validity, and authenticity of the digital content, making it suitable use in legal proceedings where admissibility rules apply or other settings where evidence is taken in to consideration or where the presentation and use of digital information is otherwise of interest.”), transmitting, over a network, to a data owner of the digital content file, a message digest of the record for the digital content file that is used for chaining a record subsequent to the record for the digital content file to the record for the digital content file in the record chain (Gaur, in Para [0163] discloses “Here, the PoW process, alongside the chaining of blocks, makes modifications of the blockchain extremely difficult, as an attacker must modify all subsequent blocks in order for the modifications of one block to be accepted.” Gaur, in Para [0226] discloses “In a first round, nodes transmit their private values to each other. In subsequent rounds, nodes communicate the information they received in the previous round from other nodes.”).

Regarding claim 10 Gaur teaches: The method of claim 9 further comprising: receiving, by the data owner of the digital content file, the transmitted message digest; retrieving, over the network, a copy of at least a portion of the blockchain, the portion of the blockchain comprising the closed block in which the record for the digital content file is included (Gaur, in Para [0171] further discloses “The distributed ledger 620 includes a blockchain which stores immutable, sequenced records in blocks, and a state database 624 (current world state) maintaining a current state of the blockchain 622”); comparing the transmitted message digest with the message digest within the record for the digital content file within the closed block that is used for chaining the record subsequent to the record for the digital content file to the record for the digital content file (Gaur, in Para [0221] discloses “Computers that store these blocks regularly compare their hash values to ensure that they are all in agreement.”); and responsive to a mismatch between the transmitted message digest with the message digest within the record for the digital content file within the closed block (Gaur, in Para [0177] discloses “if the committing peer finds that the read-write set does not match the current world state in the state database 624, the transaction ordered into a block will still be included in that block, but it will be marked as invalid, and the state database 624 will not be updated.”) that is used for chaining the record subsequent to the record for the digital content file to the record for the digital content 7Correspondence dated: May 24, 2021Docket No.: T3001US file (Gaur, in Para [0147] discloses “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”), generating an alert for the entity that generates the blockchain and/or an entity that generates the record chain 
(Examiner note: alert generation is met by a generation of notification by predefined smart contract actions) (Gaur, in Para [0144] discloses “As a non-limiting example, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc.”).

Regarding claim 11 Gaur teaches: The method of claim 1 wherein chaining the received plurality of records comprises chaining the received plurality of records according to the sequence of receiving (Examiner note: plurality of records in a sequence is met by a list of stored documents/records) (Gaur, in Para [0171] further discloses “The distributed ledger 620 includes a blockchain which stores immutable, sequenced records in blocks, and a state database 624 ( current world state) maintaining a current state of the blockchain 622” Gaur, in Para [0136] further discloses “The processor 104 may execute the machine-readable instructions 116 to generate at least one hashed attribute for sharing of the document based on the document ID and the document type. The processor 104 may execute the machine-readable instructions 118 to acquire a list of documents and corresponding document owners to be linked to the document based on the at least one hashed attribute. The processor 104 may execute the machine-readable instructions 120 to create a plurality of linked documents based on the list of the documents.”).

Regarding claim 12 Gaur teaches: The method of claim 1 wherein appending the plurality of records into the currently open block comprises appending the record chain into the currently open block (Gaur, in Para [0119] discloses “By storing the digital asset data within data blocks of a blockchain, the digital asset data may be appended to an immutable blockchain ledger through a hash-linked chain of blocks.”).

Regarding claim 13 Gaur teaches: The method of claim 1 wherein inserting the message digest for the earlier block into the subsequent block comprises: generating a record for the earlier block, the record for the earlier block including the message digest for the earlier block; and inserting the record for the earlier block into the subsequent block (Examiner note: the ordered operations with blockchain blocks, i.e. earlier vs subsequent blocks, comprising message digests, i.e. hash values, are met by blockchain transactions comprising ordering storage transactions and building hash chain over the blocks) (Gaur, in Para [0106] discloses “the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency.”).

Regarding claim 14 Gaur teaches: The method of claim 13 further comprising: inserting the record for the earlier block into the record chain, so that the record for the earlier block further includes a message digest of a final record of the record chain within the earlier block (Examiner note: the limitation is met by application of smart contract or chain-code) (Gaur, in Para [0147] discloses “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”).

Regarding claim 15 Gaur teaches: The method of claim 13 wherein the record for the earlier block includes a digital signature of the earlier block by an entity that generates the blockchain (Examiner note: adding a digital signature to a blockchain is met by creation of smart contract that may include a digital signature) (Gaur, in Para [0165] discloses “Content of the smart contract 530 may require digital signatures by one or more of the entities 552 and 556 that are parties to the smart contract transaction. The results of the smart contract execution may be written to a blockchain 520 as a blockchain transaction.”).

Regarding claim 16 Gaur teaches: The method of claim 1 wherein the message digest comprises at least a portion of a first secure hash algorithm (SHA) function message digest (Gaur, in Para [0185] discloses “Examples of such a hash function include, but are not limited to: a SHA-type (SHA stands for Secured Hash Algorithm) algorithm”).

Regarding claim 17 Gaur teaches: The method of claim 1 wherein the message digest comprises at least a portion of a first message digest from a first hash function and at least a portion of a second message digest from a second hash function (Examiner note: the limitation regarding message digest, i.e. hash value, generation procedure is met by the hash value generation procedure of Gaur comprising combinations of instant and previous hash values as demonstrated in Fig. 6B) (Gaur, in Para [0196] discloses “The hash value of the immediately preceding block may be just the hash of the header of the previous block or may be the hash value of the entire previous block. By including the hash value of a preceding block in each of the remaining blocks, a trace can be performed from the Nth block back to the genesis block (and the associated original file) on a block-by-block basis, as indicated by arrows 680, to establish an auditable and immutable chain-of-custody.”).

Regarding claim 18 Gaur teaches: The method of claim 1 wherein the message digest comprises a first message digest for a concatenation of the digital content file with a second message digest for the digital content (Gaur, in Para [0221] discloses “New transactions for a blockchain can be gathered together into a new block and added to an existing hash value. This is then encrypted to create a new hash for the new block. This is added to the next list of transactions when they are encrypted, and so on. The result is a chain of blocks that each contain the hash values of all preceding blocks”).

Regarding claim 19 Gaur teaches: The method of claim 1 wherein: the subsequent record is the immediately subsequent record; the subsequent block is the immediately subsequent block (Examiner note: treatment of immediately subsequent records/blocks is met by ordering the storage transactions and by building hash/block chains) (Gaur, in Para [0106] discloses “the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency.” Gaur, in Para [0107] discloses “After validation, the transactions enter an ordering phase in which a consensus protocol may be used to produce an ordered sequence of endorsed transactions grouped into blocks.”) receiving the record for the digital content file further comprises receiving a digital signature of the digital content file by a data owner of the digital content file (Gaur, in Para [0136] discloses “The processor 104 may execute the machine-readable instructions 114 to receive a document comprising a document identifier (ID) and a document type. As discussed above, the blockchain ledger 108 may store data to be shared among the nodes 105” Gaur, in Para [0165] discloses “Content of the smart contract 530 may require digital signatures by one or more of the entities 552 and 556 that are parties to the smart contract transaction. The results of the smart contract execution may be written to a blockchain 520 as a blockchain transaction.”); prior to generating a digital signature of the digital content file by an entity that generates the blockchain, verifying that the message digest for the digital content file within the record for the digital content file matches an independently-generated message digest for the digital content file (Gaur, in Para [0181] discloses “Meanwhile, a committer of the block (such as blockchain node 612) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, etc.”); prior to generating the digital signature of the digital content file by the entity that generates the blockchain, verifying the digital signature of the digital content file by the data owner of the digital content file (Gaur, in Para [0213] discloses “The private key is kept secret and used to digitally sign messages sent to other blockchain participants. The signature is included in the message so that the recipient can verify using the public key of the sender.”); and the message digest comprises a portion, less than the entirety, of a message digest from a hash function (Gaur, in Para [0202] discloses “The new hash value may be computed by hashing all or a portion of the information noted below”).

Regarding claim 20, claim 20, discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Black (20170075938).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431    

/TRANG T DOAN/Primary Examiner, Art Unit 2431